Page | 1 CONVERTIBLE PREFERRED PURCHASE AGREEMENT This Convertible Preferred Stock Purchase Agreement dated June 17, 2011 is by and between: Hamburg Investment Company, LLC (the “Purchaser”) Parallax Diagnostics, Inc (the “Company” or “PRLX”) WHEREAS, Parallax Diagnostics, Inc. (“PRLX” “Seller”) a Nevada corporation at 2 Canal Park, 5th Floor Cambridge, MA 02141 is authorized to sell one hundred thousand (100,000) shares of Convertible Preferred stock (“Preferred”) of Parallax Diagnostics, Inc; and WHEREAS, the terms of the sale of one hundred thousand (100,000) shares of Preferred stock include one hundred percent (100%) Warrant coverage that would result in, if the Offering is fully converted from Preferred into Common, the Purchaser owning one hundred (100,000) thousand Warrants to purchase shares of Common stock at a price to be determined by the Company’s next financing. If the Company has not completed a financing within the next six (6) months then the price of the Common Stock that the Preferred converts into will be priced at one ($1.00) dollar per share; and WHEREAS, Parallax Diagnostics, Inc. has not yet priced the Common Stock that the holder of Preferred is to convert into, the Purchaser and the Company have agreed to use the valuation of the Company at the time of its next financing to determine the price per share of Common stock.
